UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1325




In Re:   CHARLES ROBERT BAREFOOT, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (5:05-cr-00166-BO-1)


Submitted:   May 21, 2009                   Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Robert Barefoot, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Robert Barefoot, Jr., petitions for a writ of

mandamus seeking an order directing that Judge Boyle be recused

from Barefoot’s criminal proceedings.                        We conclude Barefoot is

not entitled to mandamus relief.

           Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                      In re First Fed. Sav. &

Loan   Ass’n,   860       F.2d    135,   138      (4th       Cir.    1988).          Further,

mandamus   is   a     drastic       remedy       and     should      only      be    used    in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

           We     note       Barefoot        failed          to      allege         with     any

particularity       the     extrajudicial             bias     necessary       to     warrant

recusal of any judge and is not entitled to the relief sought.

See Beard, 811 F.2d at 827.

           Accordingly,          although        we    grant      leave   to    proceed       in

forma pauperis, we deny the petition for writ of mandamus.                                    We

dispense   with      oral        argument    because           the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED



                                             2